Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07664 Name of Fund: BlackRock California Investment Quality Municipal Trust, Inc. (RAA) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Investment Quality Municipal Trust, Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 07/31/2009 Date of reporting period: 08/01/2008  10/31/2008 Item 1  Schedule of Investments BlackRock California Investment Quality Municipal Trust Inc. Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value California - 135.0% California Educational Facilities Authority Revenue Bonds (Stanford University), Series Q, 5.25%, 12/01/32 $ 500 $ 496,595 California Health Facilities Financing Authority Revenue Bonds (Sutter Health), Series A, 5.25%, 11/15/46 500 410,065 California Infrastructure and Economic Development Bank, Revenue Refunding Bonds (The Salvation Army - Western Territory), 5%, 9/01/27(a) 500 472,550 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management, Inc. Project), AMT, Series A-2, 5.40%, 4/01/25 500 363,400 California Rural Home Mortgage Finance Authority, S/F Mortgage Revenue Bonds (Mortgage-Backed Securities Program), AMT, Series A, 5.40%, 12/01/36 (b)(c)(d) 480 421,426 California State, GO, 5.75%, 3/01/19 40 40,352 California State, GO, Refunding, 5%, 9/01/32 899,680 California State Public Works Board, Lease Revenue Bonds (Department of Corrections), Series H, 5%, 11/01/31 500 438,625 California State University, Systemwide Revenue Refunding Bonds, Series C, 5%, 11/01/38 (e) 625 553,500 California Statewide Communities Development Authority Revenue Bonds (Catholic Healthcare West), Series E, 5.50%, 7/01/31 250 221,617 California Statewide Communities Development Authority, Revenue Refunding Bonds (Kaiser Hospital Asset Management, Inc.), SeriesC, 5.25%, 8/01/31 500 424,135 California Statewide Communities Development Authority, Revenue Refunding Bonds (Kaiser Permanente), Series A, 5%, 4/01/31 413,630 Chabot-Las Positas, California, Community College District, GO (Election of 2004), Series B, 5%, 8/01/31(a) 500 458,630 Chino Basin, California, Regional Financing Authority, Revenue Refunding Bonds (Inland Empire Utility Agency), Series A, 5%, 11/01/33(a) 500 440,370 Chula Vista, California, IDR (San Diego Gas and Electric Company), AMT, Series B, 5%, 12/01/27 320 251,171 Chula Vista, California, IDR (San Diego Gas and Electric Company), AMT, Series D, 5%, 12/01/27 275 215,850 Contra Costa, California, Water District, Water Revenue Refunding Bonds, Series O, 5%, 10/01/24(a) 600 585,822 Desert, California, Community College District, GO, Series C, 5%, 8/01/37(f) 461,101 Eastern Municipal Water District, California, Water and Sewer, COP, Series H, 5%, 7/01/35 285 250,033 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) COP Certificates of Participation GO General Obligation Bonds HFA Housing Finance Agency IDR Industrial Development Revenue Bonds S/F Single-Family 1 BlackRock California Investment Quality Municipal Trust Inc. Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Los Angeles, California, Department of Airports, Airport Revenue Refunding Bonds (Ontario International Airport), AMT, Series A, 5%, 5/15/26 (e) $ 510 $ 404,807 Los Angeles, California, Regional Airports Improvement Corporation, Lease Revenue Bonds (American Airlines, Inc.), AMT, Series B, 7.50%, 12/01/24 500 361,925 Los Angeles, California, Water and Power Revenue Bonds (Power System), Sub-Series A-1, 5%, 7/01/35 (f) 448,500 Los Angeles County, California, Community Facilities District Number 3, Special Tax Refunding Bonds (Improvement Area A), Series A, 5.50%, 9/01/14 (f) 1,000 1,017,700 Poway, California, Unified School District, Special Tax Bonds (Community Facilities District Number 6), 5.60%, 9/01/33 1,000 780,400 San Bernardino County, California, Special Tax Bonds (Community Facilities District Number 2002-1), 5.90%, 9/01/33 1,000 787,270 San Francisco, California, City and County Airport Commission, International Airport Revenue Refunding Bonds, AMT, 2nd Series, 6.75%, 5/01/19 175 177,214 San Mateo County, California, Joint Powers Financing Authority, Lease Revenue Refunding Bonds (Youth Services Campus), Series A, 5%, 7/15/33 250 222,692 Southern California HFA, S/F Mortgage Revenue Bonds, AMT, Series A, 5.80%, 12/01/49 (b)(c)(d) 490 445,087 Southern California Public Power Authority, Transmission Project Revenue Refunding Bonds, 5.50%, 7/01/20 (e) 40 40,062 Stockton, California, Unified School District, GO (Election of 2005), 5%, 8/01/31 (f) 500 461,030 Tobacco Securitization Authority of Southern California, Asset-Backed Revenue Bonds, Senior Series A, 5.625%, 6/01/12 (g) 900 978,399 Tustin, California, Unified School District, Senior Lien Special Tax Bonds (Community Facilities District Number 97-1), Series A, 5%, 9/01/32 (f) 750 670,305 Vacaville, California, Unified School District, GO (Election of 2001), 5%, 8/01/30 (e) 500 452,595 15,066,538 Puerto Rico - 13.0% Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5%, 7/01/34 185 148,413 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Revenue Bonds (Ana G. Mendez University System Project), 5%, 3/01/26 700 511,630 Puerto Rico Public Finance Corporation, Commonwealth Appropriation Revenue Bonds, Series E, 5.50%, 2/01/12 (g) 745 793,894 1,453,937 Total Municipal Bonds - 148.0% 16,520,475 Municipal Bonds Transferred to Tender Option Bond Trusts (h) California - 4.1% Santa Clara County, California, Financing Authority, Lease Revenue Refunding Bonds, Series L, 5.25%, 5/15/36 495 457,223 Total Municipal Bonds Transferred to Tender Option Bond Trusts - 4.1% 457,223 Total Long-Term Investments (Cost - $19,109,339) - 152.1% 16,977,698 2 BlackRock California Investment Quality Municipal Trust Inc. Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Short-Term Securities Shares Value CMA California Municipal Money Fund, 1.02% (i)(j) $1,333,448 Total Short-Term Securities (Cost - $1,333,448) - 11.9% Total Investments (Cost - $20,442,787*) - 164.0% Other Assets Less Liabilities - 0.1% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (3.0)% ) Preferred Shares, at Redemption Value - (61.1)% ) Net Assets Applicable to Common Shares - 100.0% $11,165,632 * The cost and unrealized appreciation (depreciation) of investments as of October 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) AMBAC Insured. (b) FHLMC Collateralized. (c) FNMA Collateralized. (d) GNMA Collateralized. (e) MBIA Insured. (f) FSA Insured. (g) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (h) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (i) Represents the current yield as of report date. (j) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income CMA California Municipal Money Fund $4,007 3 BlackRock California Investment Quality Municipal Trust Inc. Schedule of Investments October 31, 2008 (Unaudited)  Effective August 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of October 31, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 4 Item 2  Controls and Procedures 2 (a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2 (b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock California Investment Quality Municipal Trust, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock California Investment Quality Municipal Trust, Inc. Date: December 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock California Investment Quality Municipal Trust, Inc. Date: December 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock California Investment Quality Municipal Trust, Inc. Date: December 19, 2008
